3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruijn et al. (hereafter De Bruijn; US 20100226499 A1).

an audio preprocessor (1201) configured to generate two or more preprocessed audio signals (1303, 1304) by modifying each of two or more initial audio signals (901, 902), wherein the two or more initial audio signals are two or more audio source signals (901, 902), or wherein the two or more initial audio signals are derived from the two or more audio source signals, and
a filter (1202) configured to generate the plurality of loudspeaker signals depending on the two or more preprocessed audio signals (1303, 1304), and depending on in which of at least two sound zones (one of zone for U1 and zone for U2 as shown in Fig. 9) the two or more audio source signals shall be reproduced, and depending on in which of the at least two sound zones the two or more audio source signals shall not be reproduced (the other of zone for U1 and zone for U2),
wherein the audio preprocessor (1201) is configured to modify each initial audio signal of the two or more initial audio signals depending on a signal power or a loudness of another initial audio signal of the two or more initial audio signals ([0162]);
wherein for each audio source signal of the two or more audio source signals, said audio source signal is to be reproduced in one or more sound zones of the at least two sound zones, and said audio source signal is to not be reproduced in at least another sound zone of the at least two sound zones (Fig. 9, [0149]); or
wherein for each audio source signal of a first group of at least one of the two or more audio source signals, said audio source signal is to be reproduced in one or more 
Regarding claims 2-4, De Bruijn discloses a ratio ([0162]) and a gain (g1 or g2 in Fig. 13 or 14).
Regarding claims 8-10, De Bruijn discloses power normalizing the audio source signals before the further processing (Fig. 14, 901 and 902 go through compressor 1401 and 1402 before further processing; [0164], [0165]).
Regarding claim 11, De Bruijn discloses FIR filter for speaker array processor (Fig. 5, [0134], [0135]).
Regarding claims 14 and 15, De Bruijn discloses processing in frequency domain, thus two or more band splitter are inherently included ([0129]-[0133], [0170]).
Claim 16 corresponds to claim 1 discussed before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn.
Regarding claim 7, De Bruijn fails to show the equation for computing the power. However, finding the power of signal at a time k based on average of values of the signal power at previous time before time k is well known in the art. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify De Bruijn by finding the power of the signal at the time k using any of the well known method, including one that is based on the average of the power of previous time before time k, because it is considered as a matter of engineering design preference.
	Regarding claims 12 and 13, De Bruijn fails to show wave field synthesis (WFS) or other specific method of determining the gain. De Bruijn teaches that the speaker array processor controls the directive wave to the specific zone. One skilled in the art would have expected that any well known method, including WFS or other method for finding the gain based on room impulse response, for providing the similar function 
Most of limitations in claim 18 correspond to those in claim 1 discussed above. De Bruijn fails to explicitly show a non-transitory digital storage medium. De Bruijn teaches a general computer-readable medium (e.g., [0004], [0050], claim 25). Examiner takes Official Notice that a non-transitory computer-readable medium for storing a program that controls the audio signal processing is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify De Bruijn by using well known computer storage medium, including non-transitory type, in order to facilitate easy transportation of the stored program.	

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 18 have been considered but are moot because the new ground of rejection does not rely on any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PING LEE/Primary Examiner, Art Unit 2654